In a proceeding (1) to invalidate *956appellants’ rejection of petitions designating petitioner as a candidate in the Democratic Party primary election to be held on September 10, 1974 for nomination to the public office of State Senator for the 35th Senatorial District and (2) to compel the placement of petitioner’s name on the ballot therefor, the appeal is from a judgment of the Supreme Court, Westchester County, dated August 23, 1974, which granted the application. Judgment reversed, on the law, without costs, and petition dismissed. In our view the proof adduced did not establish that petitioner was domiciled in Westchester County during 1973. The evidence did establish the fact that he registered and voted in Bronx County in 1973. He may not now be heard to claim that he was actually a resident of Westchester County during that period. Therefore, petitioner does not meet the 12-month residence requirement necessary to qualify for nomination for the office of State Senator (N. Y. Const., art. Ill, § 7; Matter of Grieco v. Bader, 43 Misc 2d 245, affid. 21 A D 2d 751). Christ, Acting P. J., Brennan, Benjamin and Munder, JJ., concur.